United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0808
Issued: July 7, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 1, 2017 appellant, through counsel, filed a timely appeal from a November 17,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a bilateral knee
condition with left meniscal tear causally related to factors of her federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 22, 2016 appellant, then a 52-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that, on or before November 25, 2014, while on limited
duty, she suffered chondromalacia and an effusion of the right knee, left meniscal tear, patellar
tendinitis, and osteoarthritis of both knees due to prolonged walking, standing, and climbing
while casing and delivering mail. She stopped work on or about August 8, 2014 and did not
return.
In a February 4, 2016 letter, OWCP notified appellant of the additional evidence needed
to establish her occupational disease claim, including a detailed description of the work factors
alleged to have caused or contributed to the claimed conditions, and a medical report from her
attending physician explaining how and why those factors would cause bilateral knee conditions.
It afforded her 30 days to submit additional evidence.
In response, appellant provided a February 4, 2015 report from Dr. Marilyn Watts, an
attending retired Board-certified pediatrician practicing Ayurvedic medicine, related appellant’s
account of prolonged walking and standing while casing and delivering mail while on duty.
Dr. Watts noted that November 25, 2014 magnetic resonance imaging scans of appellant’s knees
showed “osteoarthritic changes of the medial compartment of the left knee and a tear of the left
medial meniscus, and chondromalacia and degenerative arthritis of the lateral compartment of
the right knee with patellar tendinosis of the right knee” and a small joint effusion. She opined
that “prolonged standing and prolonged walking as well as the necessary climbing, has further
aggravated the knees bilaterally.”
By decision dated March 17, 2016, OWCP accepted that appellant performed prolonged
standing, walking, and climbing in the performance of duty as alleged, but denied the claim as
causal relationship was not established. It found that the medical evidence did not explain how
the accepted work events would cause the claimed conditions.
On September 12 and October 14, 2016 appellant requested reconsideration. She also
submitted additional evidence. Dr. Watts provided reports dated April 14, May 12, and June 14,
2016, noting a history of July 24, 2013 “bilateral knee surgery (torn menisci).” She related
appellant’s account of an increase in bilateral knee symptoms on August 7, 2014 due to
“excessive repetitive activities.” Dr. Watts diagnosed knee sprains and sprains, and a torn left
medial meniscus.
On October 19, 2016 appellant filed claims for compensation (Forms CA-7) for the
period August 8, 2014 through October 15, 2016. She submitted employing establishment time
keeping forms showing that she was “off work due to injury” from July 12, 2014 to
April 22, 2016.
By decision dated November 17, 2016, OWCP denied modification of its March 17, 2016
decision, finding that the medical evidence of record failed to meet appellant’s burden of proof in
establishing causal relationship. It found that her physicians did not differentiate between workrelated and preexisting conditions, and provided insufficient medical rationale explaining how
and why the accepted work factors would cause the claimed knee conditions.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA; that the claim was filed within the applicable
time limitation; that an injury was sustained while in the performance of duty as alleged; and that
any disability and/or specific condition for which compensation is claimed are causally related to
the employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
An occupational disease is defined as a condition produced by the work environment
over a period longer than a single workday or shift.6 To establish that an injury was sustained in
the performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; (2) factual statement identifying employment factors alleged to have
caused or contributed to the presence or occurrence of the disease or condition; and (3) medical
evidence establishing that the employment factors identified by the claimant were the proximate
cause of the condition for which compensation is claimed or, stated differently, medical evidence
establishing that the diagnosed condition is causally related to the employment factors identified
by the claimant.7
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medial certainty and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.8
ANALYSIS
Appellant claimed that she sustained bilateral knee conditions and a torn left medial
meniscus due to prolonged walking, standing, and climbing while casing and delivering mail on
or before November 25, 2014. OWCP accepted that these events occurred at the time, place, and
in the manner alleged, but denied the claim as the medical evidence of record was insufficient to
establish causal relationship.
3

Id.

4

Joe D. Cameron, 41 ECAB 153 (1989).

5

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

6

20 C.F.R. § 10.5(q).

7

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

Solomon Polen, 51 ECAB 341 (2000).

3

In support of her claim, appellant provided reports from Dr. Watts dated from February 4,
2015 through June 14, 2016. Dr. Watts related appellant’s account of prolonged standing
walking, and climbing in the performance of duty. She opined that these activities “further
aggravated the knees bilaterally,” with a marked increase in symptoms on August 7, 2014.
However, Dr. Watts failed to explain how and why the accepted work factors would cause the
claimed bilateral knee conditions. In the absence of a clear presentation of the pathophysiologic
basis for supporting a causal connection between appellant’s duties and the claimed degenerative
arthritis, chondromalacia, and left meniscal tear, Dr. Watts’ opinion is insufficient to meet
appellant’s burden of proof.9
On appeal counsel contends that OWCP’s November 17, 2016 decision was “contrary to
law and fact.” As set forth above, the medical evidence of record is insufficiently rationalized to
meet appellant’s burden of proof to establish causal relationship.
Appellant may submit additional evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a bilateral
knee condition with left meniscal tear causally related to factors of her federal employment.

9

Deborah L. Beatty, 54 ECAB 340 (2003).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 17, 2016 is affirmed.
Issued: July 7, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

